Citation Nr: 0433998	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  98-10 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for polycystic kidney 
disease.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran had active service from November 1987 to June 
1993.

This case came to the Board of Veterans' Appeals (Board), 
initially, from a September 1996 rating decision by the 
Roanoke, Virginia, Regional Office (RO), that denied the 
claim.  A June 2001 Board decision also denied the claim, and 
the veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  

By an August 2002 order, the Court sustained a motion for 
remand filed jointly by the VA General Counsel and the 
veteran's attorney and the appeal was returned to the Board.  
In June 2003, the Board remanded the veteran's appeal for 
further evidentiary development. 


FINDING OF FACT

Resolving reasonable doubt in the veteran's favor she 
developed polycystic kidney during her military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, polycystic 
kidney disease was incurred during military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran maintains that she first showed symptoms of 
polycystic kidney disease (i.e., back and abdominal pain) 
while in military service, and that she has continued to have 
problems with these same symptoms since her separation from 
military service.  It is requested that the veteran be 
afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  In such 
instances, however, a grant of service connection is 
warranted only when "all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).

As reported above, the veteran claims that in-service back 
and abdominal pain were the first signs of her currently 
diagnosed polycystic kidney disease.  Service medical 
records, beginning in June 1998, show her complaints and/or 
treatment for back and abdominal pain.  Further, complaints 
were offered periodically between November 1988 and January 
1993.

Lay witnesses are competent under the law to describe what 
they experienced while in military service.  Because the 
record contains evidence that verifies the fact that the 
veteran had back and abdominal pain while on active duty, the 
Board finds that the record contains credible evidence that 
the appellant actually had back and abdominal pain while on 
active duty.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Next, the Board finds that the post-service record includes 
competent medical evidence of the veteran having polycystic 
kidney disease since 1994.  As to the origins of the 
polycystic kidney disease, in May 2003, Betty P.-Y. Yeh, 
M.D., indicated that she had treated the veteran since 
November 1994 and then commented:

[The veteran] was found, on renal 
ultrasound, to have polycystic kidney 
disease prior to her leaving the military 
in 1993.  This is a hereditary disease 
which she was born with.  She is 
asymptomatic in reference of her 
polycystic disease at this time, but can 
be expected to have problems with 
deterioration of renal function later in 
life.

Thereafter, in May 2003, Craig N. Bash, M.D., opined that he 
disagreed with Dr. Yeh's statement and thereafter opined as 
follows:

[the veteran] . . . clearly first began to 
manifest her polycystic kidney disease to a 
compensable degree while in service for the 
following reasons: 

1.  She entered with a normal physical.
2.  She had abnormal protein in her urine 
during service . .  .
3.  The patient had cystic lesions in her 
kidney during service based on 
ultrasounds which is a destructive lesion 
and likely accounts for her protein 
spillage.
4.  The patient had labile abnormal blood 
pressure during service, which is also 
consistent with renal disease because the 
kidneys greatly influence blood pressure 
[and].
5.  The patient had her unexplained flank 
pains and hematuria at the same time as 
her abnormal kidney ultrasounds less than 
one year after service . . .

On the other hand, in a July 2004 VA medical opinion, it was 
opined that, "[i]t is not likely that the veteran at the age 
of 25 years in 1990 manifested symptoms of polycystic kidney 
disease, even though polycystic kidney disease was present."

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board is mindful that it cannot make our own 
independent medical determinations, and that it must have 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the Board must 
determine the weight to be accorded the various items of 
evidence in this case based on the quality of the evidence 
and not necessarily on its quantity or source.

With the above duty in mind, the Board notes that, while the 
July 2004 VA medical opinion reported that the veteran did 
not manifest symptoms of polycystic kidney disease while in 
military service, he did not say that she did not have the 
disease process, while in military service.  In fact, the 
July 2004 VA medical opinion, like the May 2003 opinion from 
Dr. Bash, opined that the veteran had a disease process 
diagnosed as polycystic kidney disease while in military 
service.  This medical opinion stands uncontradicted by any 
evidence of record.  Under such circumstances, and resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the medical evidence of record shows that polycystic kidney 
disease was incurred during her military service.  
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  
Accordingly, service connection for polycystic kidney disease 
is granted. 

The appeal is allowed.

As this decision is a complete grant of the benefit sought on 
appeal, a discussion of the Veterans Claims Assistance Act of 
2000 and the effect it had on the veteran's claim is not 
needed. 




ORDER


Service connection for polycystic kidney disease is granted.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



